DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a method of providing a plurality of sounds matching an image displayed on a display panel, the method comprising 5calculating a first object in the image by analyzing digital video data corresponding to the image, and calculating first gain values based on a location of the first object, and applying the first gain values to a plurality of sound data, displaying the image on the display panel based on the digital video data, and outputting the plurality of sounds by vibrating the display panel based on the plurality of 10sound data to which the first gain values applied, using a plurality of sound generating devices, as specifically claimed in claim 1.
None of prior art teaches a display device comprising a display panel including first and second substrates, 20a plurality of sound generating devices disposed on a first surface of the first substrate, wherein the plurality of sound generating devices vibrates the display panel to output a sound, a data driving unit, an image-sound matching unit and a sound driving unit, as specifically claimed in claim 18, wherein the data driving unit generates data voltages based on digital video data corresponding to an image to be displayed on the display panel and outputs the data voltages to data lines of the display panel, wherein the image-sound matching unit calculates a first object in the image by analyzing 5the digital video data, and applies first gain values, which are calculated based on a location of the first object, to a plurality of sound data, and the sound driving unit converts the plurality of sound data into a plurality of sound signals and outputs the plurality of sound signals to the plurality of sound generating devices, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2016/0065791) teaches a sound image play method and apparatus that can reproduce original stereo effects of any quantity of sound images corresponding to an image, wherein the method comprises acquiring image position information, acquiring a sound channel information set according to the image position information, and playing a sound image in accordance with the sound channel information set.
Won et al. (US 2020/0389734) teaches a display device comprising a display panel including a substrate and a pixel array layer disposed on a first surface of the substrate, a first sound generator disposed on a second surface of the substrate and configured to vibrate the display panel to output a first sound, and a second sound generator disposed on the second surface of the substrate and configured to vibrate the display panel to output a second sound.
Won et al. (US 2020/0401777) teaches a display device including a display panel including a pixel array layer on one surface of a first substrate for displaying an image, a sound generator for transmitting an ultrasound, and an ultrasonic sensor for receiving an ultrasound reflected by an object on the display panel, wherein the sound generator and the ultrasonic sensor are on the other surface of the first substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
August 25, 2022